Citation Nr: 0020461	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  94-39 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.  

2.  Entitlement to an effective date prior to April 9, 1997 
for a higher rating of 50 percent for service connected PTSD.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to May 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 RO decision which 
established service connection for PTSD with an initial 
rating of 30 percent (the veteran appealed for a higher 
rating).  In August 1996, the Board remanded the claim for a 
higher rating for PTSD to the RO for further evidentiary 
development.  In a January 1998 decision, the RO assigned a 
higher 50 percent rating for PTSD, effective April 9, 1997.  
The veteran continues to appeal for a higher rating for PTSD, 
and he also appeals for an earlier effective date for the 
current 50 percent rating for PTSD.  [The Board notes that 
both the veteran and the RO have referred to the effective 
date issue in terms of clear and unmistakable error (CUE) in 
the RO's January 1998 decision.  However, the January 1998 
decision has not become final and remains pending on appeal.  
Since CUE only applies to otherwise final decisions, the 
concept of CUE is inapplicable here and will not be 
addressed.]


FINDINGS OF FACT

1.  The veteran's PTSD is productive of no more than 
considerable social and industrial impairment, and no more 
than occupational and social impairment with reduced 
reliability and productivity due to symptoms.  

2.  On July 21, 1993 (many years after service), the veteran 
claimed service connection for PTSD.  The RO granted service 
connection and a 30 percent rating for PTSD effective from 
July 21, 1993, and it increased the evaluation to 50 percent 
effective April 9, 1997.  The Board finds that the current 
level of severity of PTSD has been essentially the same 
throughout the time period since July 21, 1993.


CONCLUSION OF LAW

1.  The criteria for a rating in excess of 50 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. § 4.132, Diagnostic Code 
9411 (1996), 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).  

2.  The criteria for an earlier effective date of July 21, 
1993, for the current 50 percent for PTSD, have been met.  38 
U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. § 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from May 1967 
to May 1969, including service in Vietnam.  His service 
medical records are negative for any psychiatric disorder.  
Service personnel records reflect that he did not receive any 
combat citations, and his primary military occupational 
specialty was that of a medical specialist.  

On July 21, 1993, the RO received the veteran's claim for 
service connection for PTSD.  He reported no related 
treatment during or since service.

In an August 1993 statement, the veteran described his 
service experiences, and he indicated he recently started to 
receive counseling at a Vet Center.  Vet Center records dated 
during and since August 1993 show the veteran was assessed as 
having PTSD, and he received episodic counseling, primarily 
by Patricia Riker, a Vet Center therapist (nurse and social 
worker).

On VA examination in September 1993, the veteran related that 
he served in Vietnam as a combat medic in an infantry 
division, and he described his service experiences.  He 
stated that he was a heavy drinker during military service 
and after, until about 1977 when his brother was murdered; he 
said he had cut down on his alcohol consumption since then.  
He indicated that he was currently unemployed and previously 
worked as a bartender with his own business.  It was noted 
that he and his wife owned a bar for 10 years but it 
eventually closed.  He said he initially closed the bar after 
a man was murdured outside the bar, but he later reopened the 
bar, only to close it again on July 21, 1993.  He said that 
he and his wife had since lost their home and they now lived 
in an apartment.  The veteran indicated he was under 
treatment for diabetes which had been discovered in 1991.  He 
related that he did not like crowds, and in his bar 
profession he found it difficult to service customers.  He 
said that his sleep was poor and he had disturbing dreams and 
nightmares.  The veteran noted that he became depressed 
easily and lost interest in outside activities.  The examiner 
indicated that the veteran's memory seemed to be patchy.  It 
was noted that his concentration was fair as tested on serial 
sevens.  The diagnoses were depression, not otherwise 
specified, and PTSD of moderate intensity.  The Global 
Assessment of Functioning (GAF) score was 51-60.  The 
examiner indicated that his general functioning was only 
fair.  His social interaction was moderately impaired but 
apparently severe enough to disturb or influence his choice 
of employment, recognizing that it disturbed his work in 
managing a bar.  The examiner noted that he had a history of 
violent behavior in bars, including putting a customer's head 
through a tobacco machine.  

In October 1993, the RO granted service connection and a 30 
percent rating for PTSD, effective July 21, 1993 (date of 
receipt of the claim for service connection).

A December 1993 intake assessment record shows that the 
veteran presented with symptoms of stress, anger, depression, 
nightmares, and flashbacks.  He reported that he was out of 
work, had poor health and serious problems with his 
stepchildren.  It was noted that he had a history of 
diabetes, chronic knee problems, gout, and a malignant tumor 
in his large intestine.  The examiner indicated that the 
veteran's concentration was poor.  It was noted that he had 
chronic impairment, was easily startled and did not sleep at 
night.  The examiner observed that the veteran had a flat 
affect, emotional numbing and was preoccupied with current 
social stressors of bankruptcy and loss of home, car and 
income.  The Axis I diagnosis was PTSD, chronic.  The Axis 
III diagnosis noted cancer of the large intestine, status 
post colectomy, diabetes mellitus, gout and chronic knee 
problems.  

In a January 1994 referral letter, Patricia Riker, the Vet 
Center therapist, requested that a doctor evaluate the 
veteran for chronic insomnia which she felt was related to 
experiences as a medic during the Vietnam War.  She stated 
that he suffered from nightmares, intrusive memories, and 
chronic insomnia.  

A February 1994 VA psychiatric evaluation notes that the 
veteran recently completed chemotherapy and radiation therapy 
for intestinal cancer.  It was reported that the veteran and 
his wife had operated a bar but it was closed after a patron 
was killed in a fight and they were held liable for damages.  
It was noted that they had no alternative income and faced 
losing their home.  On examination, he was alert cooperative 
and fully oriented.  His affect was warm and appropriate.  It 
was noted that his mood was depressed.  No evidence of 
thought process or content disorder.  The diagnosis was 
adjustment reaction with depressed mood, rule out major 
depression.  The examiner noted that the veteran was very 
depressed and under tremendous stress.  The veteran was 
prescribed anti-depressant medication.  The file shows later 
periodic psychiatric treatment.

In a May 1994 summary, Ms. Riker of the Vet Center indicated 
that she began treating the veteran in August 1993.  It was 
noted that the veteran was hospitalized in November 1993 for 
a malignant tumor in his intestine.  The veteran's wife had 
also been served with a lawsuit related to a customer being 
murdered outside their bar two years ago.  It was noted that 
the veteran and his wife had lost their business and home, 
and they were now living in an apartment in the home of the 
veteran's mother.  Ms. Riker related that the veteran had 
symptoms of PTSD such as nightmares, chronic insomnia, 
avoidance of crowds, irritability, a severely depressed mood, 
difficulty concentrating, and survivor's guilt.  She stated 
that his affect was often flat when discussing past and 
present stressors.  Ms. Riker indicated that he had a 
constricted affect and a sense of numbness.  She said that 
she referred the veteran to a doctor for administration of 
anti-depressant medication.  Ms. Riker maintained that the 
veteran's ability to be gainfully employed and to have 
favorable relationships with people was considerably 
impaired.  She noted that the only people in his daily life 
were his 80-year-old mother and his wife.  She stated that 
his wife reported significant withdrawal socially, and a 
greater amount of anger and rage over the previous eight 
months.  Ms. Riker claimed that the veteran's was more 
severely affected by PTSD symptoms than reflected in the 
current 30 percent evaluation.  

During the May 1994 RO hearing, the veteran testified that he 
worked in construction for 8-10 years following discharge 
from service and operated a bar after that.  He asserted that 
he had not worked in the past three years due to PTSD 
symptoms.  He said that episodes of rage and anger increased 
since he received the initial 30 percent evaluation.  His 
wife indicated that the veteran was more violent and that 
PTSD created a strain on their relationship.  She said that 
the veteran slept on the couch because he often jumped up in 
the middle of the night.  The veteran said that he recurrent 
nightmares, flashbacks, and loss of concentration.  He 
related that prescription medication did not help his 
nightmares.  He stated that he had no interest in previous 
hobbies and did not socialize often.  He testified that he 
opened a bar which closed after three months because his 
anger made it difficult to deal with the customers.  

Records from the Social Security Administration (SSA) show 
that in October 1994 the veteran was awarded disability 
benefits based on a primary diagnosis of colon cancer and 
secondary diagnoses of depression and PTSD.  The SSA 
determined that he became disabled in June 1992.  

In a September 1996 statement, the veteran maintained that 
his level of disability from PTSD warranted an increased 
evaluation.  He stated that he continued to have nightmares 
regarding his experiences in Vietnam as a combat medic.  He 
related that he "re-experienced" past combat incidents, 
including the rescue of several soldiers from an attack.  The 
veteran said that he avoided crowds and stayed to himself 
most of the time.  He stated that he was depressed since his 
discharge from active service.  

In a September 1996 medical statement, Dr. David J. Hasson, a 
psychologist, indicated that he treated the veteran on four 
occasions over the past two years.  He stated that the 
veteran complained of sleep problems, depression, and 
irritability.  Dr. Hasson said that he did not treat him on a 
more regular basis, as he would have liked, because the 
veteran did not have money or insurance.  

On April 9, 1997, the veteran underwent a VA PTSD 
examination.  He reported nervousness, depression, 
nightmares, and daydreams about Vietnam.  It was noted that 
he had no history of in-patient hospitalizations for PTSD but 
had been treated as an outpatient since 1994 and was taking 
medication for the condition.  Physical ailments were noted 
to include postoperative bowel cancer, gout, and diabetes.  
The veteran related that he had nightmares occurring every 
second or third night, which could be severe.  He indicated 
that he also had flashbacks every 3 or 4 days.  It was noted 
that the veteran felt estrangement from others and a sense of 
hypervigilance on a chronic basis.  It was noted that the 
veteran was married for many years and raised three children 
who were now adults.  The veteran had been unemployed for 
several years.  The examiner related that the veteran was 
emotionally labile during the interview, had poor eye 
contact, and his hands shook.  It was noted that he had bags 
under his eyes and looked tired.  His mood was depressed.  He 
was oriented and his memory was intact.  His speech was 
somewhat rambling but no obsessions or compulsions were 
noted.  The examiner stated that the veteran's concentration 
was impaired and his thought processes appeared somewhat 
disorganized.  It was noted that he had no delusions but did 
experience flashbacks.  The diagnosis was PTSD.  The GAF 
score was 50, and the examiner noted this meant he had 
serious symptoms from a serious impairment in social and 
occupational functioning.  It was noted that, as to his 
industrial capacity, he had difficulty with concentration and 
adapted poorly to stress.  Moderate impairment of his 
industrial capacity was noted.  The examiner stated that his 
social function indicated that he tended to be withdrawn and 
had a moderate impairment of his social function with a 
guarded prognosis.  

In a January 1998 decision, the RO increased the rating for 
service-connected PTSD to 50 percent disabling, effective 
April 9, 1997 (date of the VA examination).  

VA mental health clinic records dated from August 1995 to 
March 1999 reveal that the veteran was treated for various 
psychiatric symptoms such as a sleep disturbance.  Paxil and 
Trazodone were prescribed.  

In an April 1998 medical statement, Patricia Riker of the Vet 
Center recounted the veteran's history in Vietnam.  Ms. Riker 
stated that the veteran had chronic combat nightmares, 
experienced flashbacks every 3-4 days, felt estranged from 
people, had a sense of anhedonia, was unable to show 
affection, was emotionally numb and hypervigilant, had a 
decreased level of concentration, had a disorganized thought 
process, and had a level of irritability that resulted in an 
injury to his hand when he punched a wall or door.  Ms. Riker 
noted that he exhibited impaired impulse control with 
occasional self-injury, difficulty adapting to stressful 
circumstances, and an inability to establish and maintain 
effective relationships, especially in the occupational 
arena.  Ms. Riker stated that it was her professional opinion 
that the veteran was significantly impaired from PTSD.  The 
diagnosis was PTSD, chronic, severe.  His GAF score was 35.  

In a February 1999 statement, Ms. Riker of the Vet Center 
opined that the veteran was completely disabled and unable to 
be employed due to PTSD symptoms.  The Axis I diagnosis was 
PTSD, chronic, severe.  Physical conditions listed on Axis 
III included status post carcinoma of the bowel with 
resection, diabetes mellitus, Type I (insulin dependent since 
1999), hypertension, and gout.  The GAF score was 35 
(current).  

VA medical records dated from August 1993 to July 1999 show 
that Ms. Riker of the Vet Center saw the veteran periodically 
for PTSD complaints such as nightmares and sleep disturbance.  
The veteran also received psychotropic medication from a VA 
medical center.  Several records refer to the veteran's 
financial stressors due to a lawsuit from a death at the bar 
that he previously owned, as well as stress from ailments 
such as colon cancer.  

On VA examination in August 1999, the veteran, when asked why 
he was not working, said he had a hard time dealing with 
people and wanted to be left alone; he also noted he had 
physical ailments such as colon cancer, diabetes, gout, and 
kidney problems.  He said that on a typical day he spent time 
picking things up in the backyard, working out in a home gym, 
and watching television.  He said he visited his brother from 
time to time.  The veteran said he also took his wife to 
different social events but he would need to return after 
feeling tense, etc.  He said he continued to receive Vet 
Center counseling and also took medication provided by the VA 
medical center.  He said he had thoughts of Vietnam which 
interfered with his day-to-day activities.  He said that he 
had crying spells from time to time and had sleep disturbance 
secondary to combat-related nightmares.  On mental status 
examination, the veteran was alert, oriented, and 
cooperative.  Associations were well ordered.  The examiner 
noted that his mood seemed depressed and slightly irritable.  
Hallucinations were denied; however, the veteran reported 
that he sometimes heard a male voice yelling "medic."  
Delusional beliefs were not expressed but he did present with 
a suspicious interpersonal style.  Memory was fair.  
Psychological test results reflected that the veteran 
endorsed terms on the examination that were consistent with 
PTSD.  The veteran reported that PTSD symptoms interfered 
with his ability to maintain his working relationships.  It 
was noted that he continued to have very few contacts and 
primarily interacted with his wife and older brother. The 
examiner noted that the veteran had a history of alcohol use 
that seemed to be problematic during his early years.  The 
veteran indicated that his mother recently died.  The 
diagnoses were chronic PTSD, bereavement, and history of 
alcohol abuse.  The GAF score was 51.  The examiner stated 
that the veteran's GAF score was based on the fact that his 
PTSD symptoms were having a moderately negative impact on his 
functioning.  It was noted that although the veteran has not 
worked for several years, he continued to do some work around 
the home and worked out in his home gym on a daily basis.  
The examiner indicated that his clinical picture was 
complicated by ongoing medical concerns, the death of his 
mother, and a history of alcohol misuse.  

II.  Analysis
A.  Higher Rating for PTSD

The veteran's claim for a rating in excess of 50 percent for 
service-connected PTSD is well grounded, meaning not 
inherently implausible.  All relevant facts have been 
properly developed and, therefore, the VA's duty to assist 
the veteran has been satisfied.  38 U.S.C.A. § 5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

During the course of the veteran's appeal, the regulations 
pertaining to evaluating psychiatric disabilities were 
revised.  The veteran's PTSD was initially evaluated under 38 
C.F.R. § 4.132, Code 9411 (effective prior to November 7, 
1996).  The old criteria provide that a 50 percent rating is 
assigned when the ability to maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.  A 70 percent rating 
is assigned when the ability to established and maintain 
effective or favorable relationships with people is severely 
impaired, and the psychoneurotic symptoms are of such 
severity that there is severe impairment in the ability to 
obtain or retain employment.  38 C.F.R. § 4.132, Code 9411 
(1996).  

Under the new rating criteria, which became effective on 
November 7, 1996, a 50 percent rating is warranted for PTSD 
when there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, Code 
9411 (1999).  

As the veterans claim for a rating in excess of 50 percent 
for PTSD was pending when the regulations pertaining to 
psychiatric disabilities were revised, he is entitled to the 
version of the law most favorable to him.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  The old rating criteria 
may be applied throughout the period of the appeal; the new 
rating criteria are only applicable to the period after they 
became effective.  VAOPGCPREC 3-2000.  

The medical evidence of record shows that the veteran has 
received ongoing outpatient treatment, including prescribed 
medication, for PTSD, but he has never been hospitalized for 
this condition.  The veteran's industrial history shows that 
he was employed in construction and subsequently owned a bar 
which later closed.  He has asserted that the bar closed due 
to his inability to control his temper with customers.  Other 
evidence shows that the business also suffered due to bad 
publicity and a lawsuit associated with a murder outside of 
the bar.  Several medical records reflect impairment, both 
before and after the veteran closed his business, from non-
service-connected physical ailments such as diabetes 
mellitus, colon cancer, gout, and kidney problems.  
Impairment from the non-service-connected conditions may not 
be considered in support of the claim for a higher rating for 
service-connected PTSD.  38 C.F.R. § 4.14.

The veteran's statements and testimony describe psychiatric 
symptoms which interfere with his work functioning.  He also 
reports impairment of family and other social relationships.  
The focus of the rating process is on industrial impairment 
from the service-connected psychiatric disorder, and social 
impairment is significant only as it affects earning 
capacity.  38 C.F.R. § 4.129 (effective prior to November 7, 
1996); 38 C.F.R. § 4.126 (effective November 7, 1996).  

At a 1993 VA psychiatric examination, the veteran was 
recently unemployed, had started receiving outpatient 
treatment for PTSD, and had a GAF score of 51-60.  At a 1997 
VA examination for PTSD, it was noted that the veteran had 
moderate social and industrial impairment from PTSD symptoms, 
and the GAF score was 50.  At the most recent VA examination 
in 1999, the examiner indicated that PTSD symptoms had a 
moderately negative impact on his functioning, and the GAF 
score was 51.  An examiner's classification of the level of 
impairment is not controlling for rating purposes.  38 C.F.R. 
§ 4.130 (effective prior to November 7, 1996); 38 C.F.R. 
§ 4.126 (effective November 7, 1996).  The Board notes that 
the veteran's employment difficulties are apparently at least 
in part due to PTSD symptoms (although physical and business 
problems also are partly responsible).  VA medical records 
consistently reflect GAF scores of 50 or higher, with the 
exception of statements from Patricia Riker of the Vet Center 
which note a GAF score of 35.  The actual Vet Center 
treatment records show the veteran was seen infrequently and 
do not contain information which would support the dismal GAF 
scores assigned by Ms. Riker.  The GAF scores of 50 and above 
appear more reliable and suggest no more than moderate 
impairment from PTSD.

Considering all the evidence and the old rating criteria of 
Code 9411, no more than a considerable (50 percent) degree of 
social and industrial impairment from PTSD symptoms is shown.  
The Board notes that the veteran's non-service-connected 
health problems are a significant factor in his industrial 
impairment, and his ability to establish and maintain 
favorable relationships with people involves no more than 
considerable impairment.  A severe degree of social and 
industrial impairment from PTSD, as required for a 70 percent 
rating under the old criteria, is not shown.  Considering the 
new rating criteria of Code 9411, the evidence shows no more 
than occupational and social impairment with reduced 
reliability and efficiency and productivity due to various 
symptoms, and such is to be rated 50 percent.  The extent of 
symptoms and the associated occupational and social 
impairment, as described in the criteria for a 70 percent 
rating, are not demonstrated.  Under either the old or new 
version of Code 9411, the PTSD disability picture more nearly 
approximates the criteria for a 50 percent rating, than a 70 
percent rating, and thus the lower rating of 50 percent is 
warranted.  38 C.F.R. § 4.7.

The preponderance of the evidence is against a rating higher 
than 50 percent for PTSD.  Thus, the benefit-of-the-doubt 
rule does not apply, and the claim for a higher rating must 
be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

B.  Effective Date

The veteran's claim for an effective date earlier than April 
9, 1997 for a 50 percent rating for service-connected PTSD is 
well-grounded, meaning not inherently implausible.  All 
relevant facts have been properly developed and, therefore, 
the VA's duty to assist the veteran has been satisfied.  38 
U.S.C.A. § 5107(a).  

The Board notes that this case involves the percentage rating 
or ratings to be assigned for PTSD following an initial grant 
of service connection for such condition.  Under such 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found (so-called "staged 
ratings").  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; Fenderson 
v. West, 12 Vet.App. 119 (1999).

The veteran filed his claim for service connection for PTSD 
on July 21, 1993, many years after service.  Service 
connection and compensation are not permitted before that 
date.  The RO assigned a 30 percent rating for PTSD effective 
from July 21, 1993 (the date the claim for service connection 
was received), and the RO assigned a higher rating of 50 
percent effective from April 9, 1997 (the date of a VA 
examination).  The RO has stated that the date of the April 
9, 1997 VA examination is the earliest date on which 
increased disability is factually ascertainable.  However, 
after a longitudinal review of the evidence, it appears to 
the Board that there has been little difference in the level 
of PTSD impairment throughout the time period since the claim 
was filed on July 21, 1993.  Findings on the April 9, 1997 
examination were not significantly different from other 
examinations.  

As previously discussed, the Board finds that PTSD has not 
been more than 50 percent disabling since the claim was filed 
on July 21, 1993.  At the same time, the Board perceives no 
distinct period or periods of time since July 21, 1993 during 
which PTSD was less disabling than currently rated (50 
percent).  There appears no sound basis for staged ratings 
during the period of time since July 21, 1993.  Bearing in 
mind the benefit-of-the-doubt rule, 38 U.S.C.A. § 5107(b), 
the Board finds that PTSD has been continuously 50 percent 
disabling since the claim for service connection was filed on 
July 21, 1993.  Thus an earlier effective date of July 21, 
1993 for the current 50 percent rating for PTSD is warranted.


ORDER

A rating higher than 50 percent for PTSD is denied.  

An earlier effective date of July 21, 1993 for a 50 percent 
for PTSD is granted.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

